Citation Nr: 0811111	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  02-17 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased disability rating for service-
connected bilateral hearing 
loss, currently rated as 30 percent disabling.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Sigur, Associate Counsel






INTRODUCTION

The veteran served on active duty in the United States Navy 
from March 1952 to March 1956, when he was honorably 
discharged.    

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado which granted service connection for  
bilateral hearing loss, rated 10 percent disabling.  The 
appeal was perfected with the submission of the veteran's 
substantive appeal (VA Form 9) in August 2004.  

The veteran presented personal testimony before the 
undersigned Veterans Law Judge (VLJ) in September 2006 at a 
Travel Board hearing.  

This case was remanded by the Board in March 2005 and again 
in November 2006 for further procedural and evidentiary 
development.  That development was accomplished.  A November 
2007 rating decision of the VA Appeals Management Center 
(AMC) in Washington, D.C. increased the veteran's bilateral 
hearing loss disability rating to 30 percent.  

The case has been returned to the Board for further appellate 
proceedings.


FINDING OF FACT

An October 2007 VA audiological examination shows that the 
veteran has an average pure tone threshold of 73 decibels in 
the right ear, with speech recognition ability of 88 percent; 
and average pure tone threshold of 68 decibels in the left 
ear, with speech recognition ability of 92 percent.  




CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
30 percent due to bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.85, 4.86, 4.87, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to an increased disability 
rating for his service-connected bilateral hearing loss.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.  

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in March 2005 
In order that the veteran be scheduled for a Travel Board 
hearing.  That hearing was completed in September 2006.  

The Board again remanded the case in November 2006.  In 
essence, the Board instructed the agency of original 
jurisdiction (AOJ) to provide the veteran with corrective 
notice under the Veterans Claims Assistance Act of 2000 (the 
VCAA) 
and a VA audiological examination and then to readjudicate 
the claim.
 
The veteran had was furnished with VCAA notice in December 
2006 and underwent a VA examination in October 2007.  His 
claim was readjudicated by the RO in November 2007.  



The Board finds that all of its remand instructions have been 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2007) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with VCAA notice requirements, the RO must satisfy 
the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2007).  

The Board observes that a letter was sent to the veteran in 
December 2006 which was specifically intended to address the 
requirements of the VCAA.  The December 2006 letter stated 
that to establish a claim to an increased disability rating, 
"you may submit evidence showing that your service-connected 
bilateral hearing loss has increased in severity."    

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2007).  In the December 
2006 VCAA letter, the veteran was informed that VA would 
request "relevant records from any Federal agency.  This may 
include records from the military, VA Medical Centers 
(including private facilities where VA authorized treatment), 
or the Social Security Administration."  This letter also 
advised the veteran that VA will provide "a medical 
examination for you, or get a medical opinion, if we 
determine it is necessary to decide your claim."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2007).  
The December 2006 letter notified the veteran that "if the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  It is your responsibility 
to make sure we receive all requested records that are not in 
the possession of a Federal department or agency."  
(emphasis as in original.)  

Fourth, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2007).  
The December 2006 letter instructed the veteran that "if 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This request complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

There have been two significant recent Court decisions 
concerning the VCAA.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  

Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The veteran received specific Dingess notice in the December 
2006 VCAA letter.  

In January 2008, additional requirements for adequate VCAA 
notice were mandated for increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet.  App. 37 (2008).  For an 
increased-compensation claim, section § 5103(a) now requires, 
at a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.   

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

In this case, the Board finds that any lack of notice did not 
affect the essential fairness of the adjudication because the 
veteran has demonstrated actual knowledge of what was 
required of him to substantiate his claim.  See Vazquez-
Flores, supra, see also Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007)].  During his September 2006 Travel Board 
hearing, the veteran presented testimony regarding his 
hearing loss, including the effect that his hearing loss has 
had on his life and his employment and how he believed that 
his hearing loss had worsened.  

Therefore, any error as to VCAA notice has been cured by the 
veteran's demonstration of actual knowledge of what is 
required to substantiate his claim.  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records VA 
examination reports, most recently in October 2007.  The 
veteran has not identified any relevant unobtained.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of that 
statute.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2007).  The veteran has not engaged the services of 
a representative, although he has had the opportunity to do 
so.  The veteran presented personal testimony at a September 
2006 Travel Board hearing.   

Relevant law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007) [general rating considerations; 
essentials of evaluative ratings].

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Specific schedular criteria - bilateral hearing loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
(Maryland CNC) together with the results of a puretone 
audiometry test.  The vertical lines in Table VI (in 38 
C.F.R. § 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The horizontal columns in Table VI represent nine 
categories of decibel (dB) loss based on the pure tone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2007).

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The Board notes that the veteran's initial claim for service 
connection for bilateral hearing loss was received after June 
1999, after the amended regulations became effective.  Thus, 
the veteran's claim will be evaluated in accordance with the 
amended regulations only.  See VAOPGCPREC 3-2000 (2000).

In this regard, the Board notes that the method described 
above using Tables VI and VII was not changed.  However, 
pertinent changes were made to 38 C.F.R. § 4.86, regarding 
cases of exceptional hearing loss.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 38 
C.F.R. § 4.86(b) provide that when the puretone threshold is 
30 dB or less at 1,000 hertz, and 70 dB or more at 2,000 
hertz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

Analysis

The veteran is seeking an increased disability rating for his 
service-connected bilateral hearing loss, which is currently 
evaluated as 30 percent disabling under 38 C.F.R. § 4.85 
(2007).  He essentially contends that his hearing loss 
disability is more severe than is reflected by the VA 
examination.  

As was explained in the law and regulations section above, 
the resolution of this issue involves determining the level 
of hearing acuity in each ear.  The Board accordingly 
reviewed the relevant medical evidence.  

On VA audiological evaluation in October 2007, puretone 
thresholds, in decibels (dB), were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
80
80
85
72.5
LEFT
40
75
75
80
67.5


Speech discrimination scores at that time were 88 percent in 
the right ear and 92 percent in the left ear.

Review of the results of the October 2007 VA examination 
shows that application of the levels of hearing impairment in 
each ear to Table VII at 38 C.F.R. § 4.85 warrants a 
noncompensable disability rating.  That is, the combination 
of levels in the better ear with levels in the poorer ear 
results in a 0 percent rating under 38 C.F.R. § 4.85.  

The Board arrived at its conclusion by using the following 
computations.  First, the averages for the puretone 
thresholds for each ear, right, 73, and left, 68, are 
intersected with the speech discrimination percentages for 
each ear, right, 88 percent, and left, 92 percent, on Table 
VI of C.F.R. § 4.85.  Roman numeral III is arrived at for the 
right ear and Roman number II is arrived at for the left ear.  
Using Table VII, the percentage evaluation is found by 
intersecting the vertical column appropriate to the Roman 
numeral designation for the ear having the better hearing 
acuity and the horizontal row appropriate to the Roman 
numeral designation level for the ear having the poorer 
hearing acuity.  Here, as the better ear, left, has a numeric 
designation Level of "II" and the poorer ear, right, has a 
numeric designation Level of "III," the percentage 
evaluation is 0 percent.  See 38 C.F.R.     § 4.85 (2007).  

The Board notes that the veteran's bilateral hearing loss is 
currently rated as 30 percent disabling.  The RO increased 
the veteran's disability rating to 30 percent based on the 
October 2007 VA audiological examination.  Such a finding was 
incorrect.  



	(CONTINUED ON NEXT PAGE)






As was indicated above, the correct numbers from the October 
2007 VA examination  are:

		Puretone threshold      Speech discrimination

Right		 	73          		88	

Left    		 	68          		92

This results in III for the right ear and II for the left ear 
under Table VI and a noncompensable rating under Table VII.

The AMC used the following numbers in the November 2007 SSOC:

		Puretone threshold	Speech discrimination

Right 		 	68	  		73

Left		 	73         		68

This results in Level VI for both the right and left ears, 
and that is how the AMC arrived at the assigned 30 percent 
rating, applying Table VII.  Obviously, the numbers used by 
the AMC are completely wrong.

However, it is not the policy of the Board to reduce 
disability ratings.  

The Board has also considered the provisions of 38 C.F.R. § 
4.86 governing exceptional patterns of hearing impairment.  
However, the veteran does not meet the applicable criteria.  
At the time of the October 2007 VA examination, each of the 
four specified frequencies was not 55 dB or more in the right 
and left ears. 
With respect to the application of 38 C.F.R. § 4.86(b), the 
veteran's hearing tests do not show a result of 70dB or more 
at 2000 Hz and do not show 30 dB or less at 1000 Hz, as would 
be required for application of table VIa under 38 C.F.R. 
§ 4.86(b).  Therefore, the criteria relating to exceptional 
patterns of hearing impairment do not apply.   

Accordingly, based upon the medical evidence of record, the 
criteria for the assignment of an increased disability rating 
are not met.  

Fenderson considerations

As was discussed in the law and regulations section above, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  See Fenderson, 12 Vet. 
App. at 126.

The AMC, in its November 2007 rating decision, in fact 
assigned staged ratings s follows:  10 percent from the date 
of service connection, November 21, 2000; and 30 percent from 
October 3, 2007, the date of the VA audiology examination 
whose results the AMC erroneously interpreted to assign that 
rating.

There are two audiological examinations of record pertinent 
to making the determination that the veteran's hearing loss 
does not warrant a higher disability rating - a July 2001 
examination and the above-referenced October 2007 
examination.  There appears to be no other relevant evidence 
of record.  

On VA audiological evaluation in July 2001, puretone 
thresholds, in decibels (dB), were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
65
65
75
57.5
LEFT
25
70
75
75
61.25

Speech discrimination scores at that time were 96 percent in 
the right ear and 96 percent in the left ear.

Using the computations referenced with regard to the October 
2007 examination, Roman numeral II is arrived at for the 
right ear using Table VI.  The left ear warrants application 
of 38 C.F.R. § 4.86(b).  With reference to Table VI(A), using 
the puretone threshold of 61, the Roman numeral arrived at is 
IV, elevated to the next level, Roman numeral V.  Applying 
this information to Table VII, the percentage evaluation is 
10 percent.  Therefore, the Board concludes that the 
veteran's initial evaluation of 10 percent disabling was a 
correct determination.     

As noted above, based on the October 2007 audiological 
examination, the veteran's bilateral hearing loss did not 
warrant the increase to 30 percent disabling in the November 
2007 RO decision.  Nonetheless, such an increase was made 
and, as previously mentioned, the Board will not reduce the 
veteran's disability rating.  

Thus, the Board concludes that different staged ratings are 
not for application in this case.

Extraschedular consideration

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical. 
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards. 
See 38 C.F.R. § 3.321(b)(1) (2007), Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

The RO has discussed the matter of an extraschedular rating.  
The RO concluded that the veteran's disability does not 
warrant referral for such consideration.
The Board will, accordingly, consider the provisions of 38 
C.F.R. 3.321(b)(1) (2006) in connection with the issue on 
appeal.  See VAOPGCPREC 6-96; see also Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996).

The veteran has not indicated, or presented evidence to 
support the premise, that his service-connected disability 
results in marked interference with employment or frequent 
periods of hospitalization so as to render impracticable the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b) (2007).  
  
There is no evidence of any hospitalizations because of the 
veteran's service-connected bilateral hearing loss.  It 
appears that the veteran is now retired from his occupation 
of mechanical engineer; however, there is no evidence that he 
sustained prolonged absences from work or other marked 
interference while so occupied because of his hearing loss.  
There is also no evidence of an unusual clinical picture, or 
of any other reason which takes this case out of the norm.

Thus, the Board concludes that the veteran's service-
connected hearing loss disability does not warrant 
extraschedular consideration.  Therefore, no such referral 
will be made.    

Additional comment

The Board once again notes that as explained in detail above 
the recent examination report does not support the assignment 
of a 30 percent disability rating.  It appears that the 
calculations of the AMC were incorrect.  


ORDER

Entitlement to an increased disability rating for service-
connected bilateral hearing
loss, currently rated as 30 percent disabling, is denied.  



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


